Sinkler, J.,
concurring. — Occasionally, fortunately rarely, a case arises in which two routes may be followed, both equally correct, but leading to different destinations. Such is the present case. My first conclusion upon the matters in controversy was that the only question involved was the ownership of a fund arising from the fact that certain expenditures had originally been charged against income and by subsequent agreement were to be charged against principal. Upon exceptions to my finding, argument was had before the court in banc. By reason of statements then made by counsel, the matter was referred back to me to take further testimony, particularly as to arrears of taxes and other charges for the payment of which no income was apparently available. Upon consideration of the additional evidence produced before me, I concluded that the facts were not such as to justify the interference by this court with the plan of administration adopted by the accountants. While the argument advanced in favor of the conclusions reached by the majority of the court may not greatly outweigh those reached by the minority, the conclusions of the majority will effect the advantageous administration of the trust estate, and I therefore concur with the maj ority of the court.